                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                      TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                5:19-CR-8
                                                 §
NEOPHOLIS DONTRAY SCALES (7)                     §


                                 ORDER ADOPTING
                         THE REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

          The above-styled matter was referred to the Honorable Caroline M. Craven, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Craven conducted a hearing on July 17, 2019, in the form and manner prescribed

by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

#111). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

approve the plea agreement. She further recommended that the Court finally adjudge Defendant as

guilty of Count 1 of the Information, which charges a violation of 21 U.S.C. §846, conspiracy to

distribute and possess with intent to distribute methamphetamine. The Court is of the opinion that

the Report and Recommendation should be accepted. It is accordingly ORDERED that the Report

and Recommendation of the United States Magistrate Judge (document #111) is ADOPTED. It is

further

          ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

It is finally

          ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT
OF GUILTY against the Defendant as to Count 1 of the Information.


      SIGNED this 29th day of August, 2019.



                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE




                                             2
